DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the supplemental appeal brief filed on 30 September 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH RINEHART/           Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                               


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based upon two applications filed in Great Britain on 13 February 2015 and 26 March 2015. It is noted, however, that applicant has not filed certified copies of the GB 1502492 and GB 1505216 applications as required by 37 CFR 1.55.
Drawings
The drawings were received on 21 October 2019.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  
the “magnetic-type arrangement” (claim 14); 
the “screw-type arrangement” claim 15); 
the “slide-type arrangement” (claim 16); 
the “friction-fit type arrangement” (claim 17); and
the “speed-fit type arrangement” (claim 18); 
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-12, 16-19 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,125,135 (Boyer et al.).  
Re. claim 1: Boyer (annotated figures 2 and 3, reproduced below) discloses a system for transferring liquid between a dispenser (12) and a reservoir (10) comprising: a coupling assembly (22, 23, 13 and 14) for securably and sealably engaging said dispenser to said reservoir (via frictional fit provided by gaskets 21), said assembly moveable between an unsecured and closed position in which liquid and gas 

    PNG
    media_image1.png
    635
    1180
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    688
    801
    media_image2.png
    Greyscale

Re. claim 2: Boyer discloses the system according to claim 1, wherein the coupling assembly opens a gas communication pathway (from 16 to 25) between said reservoir and said dispenser through said reservoir outlet and dispenser inlet.  
Re. claim 4: Boyer discloses the system according to claim 2, wherein the coupling assembly simultaneously opens said liquid communication pathway between said dispenser and said reservoir through the dispenser outlet and reservoir inlet and said gas communication pathway between said reservoir and one of said dispenser and atmosphere through said reservoir outlet and dispenser inlet. [emphasis added] That is, fluid is transferred from dispenser/container (12) to the container/reservoir (10) when valves (19) of fitting 22 are opened. Meanwhile, air is simultaneously transferred from 
Re. claim 5: Boyer discloses the system according to claim 2, wherein the coupling assembly is adapted to close both the liquid communication pathway and the gas communication pathway as it is moved away from the secured position to disengage the dispenser and reservoir (column 3, lines 63-69).  
Re. claim 8: Boyer discloses the wherein said dispenser outlet comprises a valve (19) that is actuable when the coupling assembly is secured in the open position to open said liquid communication pathway between said dispenser and said reservoir.  
Re. claim 9: Boyer discloses system according to claim 2, wherein said reservoir outlet comprises a valve (19) that is actuable when the coupling assembly is secured in the open position to open said gas communication pathway (from 16 to 25) between said reservoir and dispenser.  
Re. claim 10: Boyer discloses the system as claimed in claim 9, wherein the valve (19) is biased (by spring 20) to close the gas communication pathway when the coupling assembly is not secured in the open position.  
Re. claim 11: Boyer discloses wherein the coupling assembly comprises a guide assembly (13, 14) for guiding movement of the dispenser outlet into the secured and open position.  
Re. claim 12: Boyer discloses wherein the coupling assembly comprises a male member (22, 23), and a female member (13, 14) configured for securely and removably receiving said male member.  
Re. claim 16: Boyer discloses wherein the coupling assembly comprises a slide-type arrangement (column 3, lines 17-22).  
Re. claim 17: Boyer discloses wherein the coupling assembly comprises a friction-fit-type arrangement (column 3, lines 17-22).  
Re. claim 18: Boyer discloses wherein the coupling assembly comprises a speed-fit type arrangement (column 3, lines 17-22).  
Re. claim 19: Boyer discloses a coupling assembly comprising: a dispenser (12) including a dispenser inlet and dispenser outlet; a reservoir (10) including a reservoir inlet and a reservoir outlet; and a coupler (22, 23, 13 and 14) positioned between and engaging with the dispenser and the reservoir, the coupler configured to transfer liquid between the dispenser and the reservoir by moving between an unsecured and closed position (ie. the dispenser or reservoir is disconnected from each other) in which liquid and gas communication is restricted between the dispenser outlet and the reservoir inlet and the reservoir outlet and the dispenser inlet, and a secured (by way of gaskets 21) and open position in which the coupler opens a liquid communication pathway between the dispenser and the reservoir through the dispenser outlet and the reservoir inlet (see annotated figure 3 above). 
Re. claim 27: Boyer inherently discloses the coupling assembly of claim 19, wherein the coupler is further configured in the secured and open position to maintain a substantially equal pressure in the dispenser and the reservoir. That is, fluid is . 

Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,834,327 (De Rosa).
Re. claim 1: De Rosa discloses a system for transferring liquid between a dispenser (3) and a reservoir (2) comprising: a coupling assembly (4) for securably and sealably engaging said dispenser (3) to said reservoir (2), said assembly moveable between an unsecured and closed position in which liquid and gas communication is restricted between a dispenser outlet (33) and a reservoir inlet (at 55) and a reservoir outlet and a dispenser inlet (ie., disconnected), and a secured and open position in which said assembly (4) opens a liquid communication pathway between said dispenser (3) and said reservoir (2) through the dispenser outlet and reservoir inlet (ie., connected). See annotated figures 1 and 6 reproduced below. 

    PNG
    media_image3.png
    607
    320
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    469
    413
    media_image4.png
    Greyscale

Re. claim 3: De Rosa discloses the wherein the coupling assembly (4) opens a gas communication pathway between said reservoir (2) and atmosphere through said reservoir outlet and a vent in said system (via space 64). See annotated figure 7c reproduced below. 

    PNG
    media_image5.png
    587
    488
    media_image5.png
    Greyscale

Re. claim 6: De Rosa discloses the system according to claim 3 wherein, in the open position, the system is operable to permit liquid to be transferred through the liquid communication pathway, and for a substantially equivalent volume of gas to be expelled through the gas communication pathway (column 3, lines 14-19).  
Re. claim 7: De Rosa discloses the system as claimed in claim 6, wherein, in the open position, the system is configured and arranged to maintain a substantially equal pressure in the dispenser and reservoir (column 9, lines 61-67; column 10, lines 1-8).  

Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0234432 (Lamboux). 
Re. claim 19: Lamboux discloses a coupling assembly comprising: a dispenser (2) including a dispenser inlet and dispenser outlet (2a) ; a reservoir (3) including a reservoir inlet and a reservoir outlet (3a); and a coupler (1) positioned between and engaging with the dispenser and the reservoir, the coupler configured to transfer liquid (23) between the dispenser and the reservoir by moving between an unsecured and closed position (figure 4) in which liquid and gas communication is restricted between the dispenser outlet and the reservoir inlet and the reservoir outlet and the dispenser inlet, and a secured and open position (figure 7) in which the coupler opens a liquid communication pathway between the dispenser and the reservoir through the dispenser outlet and the reservoir inlet.  
Re. claim 27: Lamboux discloses wherein the coupler (1) is further configured in the secured and open position to maintain a substantially equal pressure in the dispenser and the reservoir ([0067], second sentence).

Claim(s) 19, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0067429 (Mosler).  
Re. claim 19: Mosler discloses a coupling assembly comprising: a dispenser (101, figure 1) including a dispenser inlet and dispenser outlet (510a, 510b, figure 14b); a reservoir (102, figure 1) including a reservoir inlet and a reservoir outlet (523a, 532b, figure 14b); and a coupler (100, figure 1) positioned between and engaging with the 
Re. claim 24. Mosler further discloses wherein the coupler is further configured in the secured and open position to open a first gas communication pathway (510b, 523a, 523, and 532b, figure 14b, [0088], third sentence) between the reservoir and the dispenser through said reservoir outlet and dispenser inlet, and a second gas communication pathway between the reservoir and an atmosphere through the reservoir outlet and a vent (via filter 506 of flow controller 503, figure 14b, [0089] last sentence, [0090] third sentence). 
Re. claim 25: Mosler discloses wherein the coupler is further configured to close both the liquid communication pathway and the first and second gas communication pathways as the coupler is disengaged from the dispenser and the reservoir. That is, as the spikes are removed from the septa, the first and second communication pathways are disengaged and no further exchange of air or fluid takes place. 
Re. claim 26: Mosler discloses wherein the coupler is further configured in the secured and open position to permit liquid to be transferred through the liquid communication pathway (510a, 523a, 532a), and for a substantially equivalent volume . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer and U.S. Patent No. 437,915 (Costigan).  
Re. claim 13: Boyer (annotated figure 4 reproduced below) discloses a system for transferring liquid between a dispenser (12a) and a reservoir (10a) comprising: a coupling assembly (28, 29) for securably and sealably engaging said dispenser to said reservoir, said assembly moveable between an unsecured and closed position in which liquid and gas communication is restricted between a dispenser outlet and a reservoir inlet and a reservoir outlet and a dispenser inlet (ie., disconnected), and a secured and open position in which said assembly opens a liquid communication pathway between said dispenser and said reservoir through the dispenser outlet and reservoir inlet (ie., connected). Boyer discloses a coupling assembly/assemblies (22a, 30, 23a, 30, 13a, 31, 14a, 31) that connect a dispenser to a reservoir, but Boyer does not specifically disclose wherein the coupling assembly comprises a bayonet-type arrangement. 

    PNG
    media_image6.png
    493
    800
    media_image6.png
    Greyscale

Costigan teaches a coupling assembly comprising a bayonet-type arrangement wherein lugs (8, 9, 10) a section (3) are configured to be received within openings (5, 6, 7) of a flange (4) in a bell (2) as the section is inserted in an axial direction into the bell. Then, the section and bell are rotated along their rotational axes – relative to each other until the lugs engage bottom surfaces of the flange so that the two sections “cannot be separated by any accidental displacement” (lines 89-98).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling assembly/assemblies disclosed by Boyer to include the bayonet-type arrangement of Costigan. One of ordinary skill in the art would have been motivated to make this modification because it would prevent Boyer’s assembly/assemblies from being accidently displaced (Costigan, lines 89-98) and enable the assembly/assemblies to be self-locking (Costigan, line 38). 
. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer and U.S. Patent Application Publication No. US 2011/0084474 (Paden et al.).  
Re. claim 14: Boyer (see figure 4 above) discloses a system for transferring liquid between a dispenser (12a) and a reservoir (10a) comprising: a coupling assembly (28, 29) for securably and sealably engaging said dispenser to said reservoir, said assembly moveable between an unsecured and closed position in which liquid and gas communication is restricted between a dispenser outlet and a reservoir inlet and a reservoir outlet and a dispenser inlet (ie., disconnected), and a secured and open position in which said assembly opens a liquid communication pathway between said dispenser and said reservoir through the dispenser outlet and reservoir inlet 
Paden teaches a coupling assembly comprising a magnetic-type arrangement wherein male and female coupling elements (20, 50, respectively) are provided with at least one permanent magnet and ferromagnetic or magnetically susceptible material. The permanent magnet and the ferromagnetic or magnetically susceptible material are configured and arranged such that when coupling elements are connected to each other a magnetic flux path ([0080]) is formed, which serves to couple the coupling elements together. Paden teaches the use of magnetic-type coupling so as to be able to facilitate controlled breakaway at a desired force or pressure ([0018]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling assembly/assemblies disclosed by Boyer to include the magnetic-type arrangement of Paden. One of ordinary skill in the art would have been motivated to make this modification because it would enable Boyer’s assembly/assemblies to be designed to breakaway at a desired force or pressure and thus increase the safety of the device. 
Generally, regarding the particular type of coupling arrangement used to connect the dispenser to reservoir, Applicant has not indicated that there is any advantage or benefit from using a coupling arrangement in the form of a magnetic-type coupling arrangement as opposed to other types of coupling arrangements. Moreover, no mention is found in the specification that a magnetic-type coupling arrangement provides any new or unexpected results. Indeed, the specification states on page 8, . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer and U.S. Patent No. 5,088,774 (Spiegelman).  
Re. claim 15: Boyer (figure 4) discloses a system for transferring liquid between a dispenser (12a) and a reservoir (10a) comprising: a coupling assembly (28, 29) for securably and sealably engaging said dispenser to said reservoir, said assembly moveable between an unsecured and closed position in which liquid and gas communication is restricted between a dispenser outlet and a reservoir inlet and a reservoir outlet and a dispenser inlet (ie., disconnected), and a secured and open position in which said assembly opens a liquid communication pathway between said dispenser and said reservoir through the dispenser outlet and reservoir inlet (ie., connected). Boyer discloses a coupling assembly/assemblies (22a, 30, 23a, 30, 13a, 31, 14a, 31) that connect a dispenser to a reservoir. And, the knurled elements that are adjacent the container (12a) of Boyer (figure 4) suggest that the connections between sleeve fittings (22a, 23a) and sleeve fittings (30, 30) comprise a screw-type coupling arrangement, but Boyer does not specifically disclose wherein the coupling 

    PNG
    media_image6.png
    493
    800
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    429
    media_image7.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling assembly/assemblies disclosed by Boyer to include the screw-like-type coupling arrangement of Spiegelman. One of ordinary skill in the art would have been motivated to make this modification because it would enable that Boyer’s assembly/assemblies to be made fluid tight as taught by Spiegelman. 
Generally, regarding the particular type of coupling arrangement used to connect the dispenser to reservoir, Applicant has not indicated that there is any advantage or benefit from using a coupling arrangement in the form of a screw-type arrangement as opposed to other types of coupling arrangements. Moreover, no mention is found in the specification that a screw-type arrangement provides any new or unexpected results. Indeed, the specification states on page 8, lines 1-4, that “Various alternative configuration [sic] of the coupling assembly are suitable, including a bayonet-type arrangement, a magnetic-type arrangement, a screw-type arrangement, a slide-type arrangement, a friction-fit-type arrangement and a speed-fit type arrangement.” Therefore, whether the coupling assembly is in the form of a screw-type arrangement as opposed to other types of coupling arrangements appears to be a matter of design choice. 


Response to Arguments
Applicant's arguments filed 30 September 2020 have been fully considered but they are not persuasive. 

Applicant Alleges: that the primary reference of Boyer “are not able to ‘secure’ the container relative to one another” and further states that “the containers 10/12 of Boyer may be disconnected at any time by pulling the containers away from one another.”

Examiner’s Response: The Examiner respectfully disagrees. As explained in the Final Office Action “if the containers may be ‘disconnected’ to each other, they can also be connected to each other.”  The connection therebetween is considered a coupling (see also, Boyer column 3, lines 54-55). It is clear that the Boyer teaches that the coupling assemblies (22, 23, figures 2 and 3; and 28-29, figure 4) “securely and sealably” engage a first container (dispenser, 12) and a second container (reservoir; 10), as well as a first container (dispenser 12a) and a second container (reservoir 10a). Obviously, if the containers were not securely and sealably connected to each other by the coupling(s), they would not be able to transfer fluid therebetween without leaking.

Applicant Alleges: That figure 14 and pages 16-17 of the instant application support the notion that the Examiner appears to be ignoring the various embodiments(s) discussed in Applicant’s specification. 

Examiner’s Response: The Examiner respectfully disagrees. Applicant is attempting to import limitations of Figure 14 and the “locking arrangement” of dependent claim 13 into independent claim 1. In that regard, it is noted that the verb “secure” is not tantamount to the verb “lock”. Clearly, they have different meanings. 
Further, the specification of the instant application states on page 8, lines 1-4, that “Various alternative configuration [sic] of the coupling assembly are suitable, including a bayonet-type arrangement, a magnetic-type arrangement, a screw-type arrangement, a slide-type arrangement, a friction-fit-type arrangement and a speed-fit type arrangement.” [emphasis added] In view of the above passage, it is clear that Boyer’s coupling assembly is equally as “suitable” for the purpose of connecting the containers together as the other coupling assemblies enumerated. 
The Examiner is not applying “an overly broad interpretation” as Applicant asserts, but is merely applying broadest reasonable interpretation as set forth in MPEP § 2111. 
Conclusion
The prior art made of record and not relied upon at this time is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 692,795 (Moyle), which discloses a bayonet coupling with a tongue, a groove, a slot, and a barrier. 
2.) U.S. Patent No. 1,890,011 (Wirz), which discloses a bayonet coupling with a pressure relief valve. 
3.) U.S. Patent No. 5,636,660 (Pfleiderer et al.), which discloses a system for transferring liquid between containers. 

5.) U.S. Patent No. 6,544,246 (Niedospial, Jr.), which discloses a vented fluid transfer system. 
6.) U.S. Patent No. 7,086,431 (D’ Antonito et al.), which discloses a vented fluid transfer system. 
7.) U.S. Patent No. 8,684,994 (Lev et al.), which discloses a vented fluid transfer system. 
8.) U.S. Patent No. 9, 795,166 (Liu), which discloses an electronic cigarette with coupling assembly having a bayonet type arrangement.
9.) U.S. Patent Application Publication No. 2010/0084041 (Fehr et al.), which discloses vent conduits in a fluid transfer system. 
10.) U.S. Patent Application Publication No. 2014/0041753 (Beranger et al.), which discloses a fluid refill system with connection means for fluid and air passages. 
11.) U.S. Patent Application Publication No. 2017/0048930 (Marsh et al.), which discloses an electronic cigarette with vent channels. 
12.) U.S. Patent Application Publication No. 2017/0064997 (Murison et al.), which discloses an electronic cigarette with vent channels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753        

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753